Title: From Benjamin Franklin to Josiah Tucker, 12 February 1774
From: Franklin, Benjamin
To: Tucker, Josiah


Reverend Sir,
London, Feb. 12, 1774.
Being informed by a Friend that some severe Strictures on my Conduct and Character had appeared in a new Book published under your respectable Name, I purchased and read it. After thanking you sincerely for those Parts of it that [are so] instructive on Points of great Importance to the common Interests of mankind, permit [me to] complain, that if by the [descrip]tion you give in Page 1[80,] 181, of a ce[rtain American] Patriot, whom you say you need [not name, you do, as is sup]posed, mean myself, [nothing can be farther from the truth than your assertion, that I applied or used any interest directly or indirectly to be appointed one of the Stamp] Officers for America; I cert[ainly never] expressed a Wish of the kind to any [person] whatever, much less was I, as you say, “more than ordinary assiduous on this Head.” I have heretofore seen in the Newspapers, Insinuations of the same Import, naming me expressly; but being without the name of the Writer, I took no Notice of them. I know not whether they were yours, or were [only] your Authority for your present charge. But now that they have the Weight of your Name and dignified Character, I am more sensible of the [inj]ury. And I beg leave to request that you would reconsider the Grounds on which you have ventured to publish an A[ccusation] that, if believed, must prej[udice me extremely in the opinion of] good M[en, especially in my own country, whence I was sent expressly to oppose the imposition of that Tax. If on such reconsidera]tion and Enquiry [you find as I] am per[suaded] you will, that you have [been impos]ed upon by false Reports, or have too lightly given credit to Hearsays in a matter that concerns another’s Reputation, I flatter myself that your Equity will induce you to do me Justice, by retracting that Accusation. In Confidence of this, I am with great Esteem, Reverend Sir, Your most obedient and most humble Servant,
BF.
Revd. Dean Tucker.
 
Notation in BF’s hand: Copies of Letters between Dr Franklin and Dean Tucker
